                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 MONTRELL ELLIS,

        Plaintiff,                                                  ORDER
 v.
                                                           Case No. 16-cv-390-wmc
 SERGEANT SCHUNK,

        Defendant.


       Pro se plaintiff Montrell Ellis is proceeding on a First Amendment retaliation claim

against defendant Sergeant Schunk. On December 6, 2018, the court gave plaintiff until

December 27, 2018, to file a response to defendant’s motion for summary judgment and

warned plaintiff that his case would be dismissed for failure to prosecute if he did not

respond. (Dkt. #39.) That deadline has passed and the court has received nothing from

plaintiff. Accordingly, the court is now dismissing this case with prejudice for plaintiff’s

failure to prosecute. See James v. McDonald’s Corp., 417 F.3d 672, 681 (7th Cir. 2005).


                                         ORDER

       IT IS ORDERED that plaintiff Montrell Ellis’s claim is DISMISSED WITH

PREJUDICE for failure to prosecute. The clerk of court is directed to enter judgment in

defendant’s favor and close this case.

       Entered this 9th day of January, 2019.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          WILLIAM M. CONLEY
                                          District Judge
